DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 06/13/2022. In the current amendments, the specification is amended, the drawings are amended, and claims 1, 4-6, 8, 12, 15, and 19 are amended. Claims 1-20 are pending and have been examined.
In response to amendments and remarks filed on 06/13/2022, the drawings objections, the objections to the specification, the 112(f) claim interpretation, and the 35 U.S.C. 112(b) rejections are withdrawn.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/13/2022 and 08/18/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 5-7 are objected to because of the following informalities:  
In claim 5, line 2, “based in part on and identified bandwidth reduction” should read “based in part on an identified bandwidth reduction”
In claim 6, line 2, “based in part on and identified bandwidth reduction” should read “based in part on an identified bandwidth reduction”
Dependent claim 7 is objected to based on being directly or indirectly dependent on objected claim 5.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“select a first computing core of the plurality of computing cores to use in fetching and broadcasting first data for processing”
“perform one or more computations using the first data and the second data in order to perform a computing operation”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitations in the context of this claim encompass selecting a computing core (corresponds to evaluation and judgement; in particular, a human can select a computing core) and performing computations using first and second data (corresponds to mathematical calculations; in particular, a human, with the assistance of pen and paper, can perform computations when given the data).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“a plurality of computing cores”
“a control unit”
“one or more second computing cores”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitations:
“receive a broadcast of the first data from the first computing core”
“fetch second data for processing with the first data”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards receiving and fetching data. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing cores, and a control unit for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving and fetching data). Furthermore, the “receive …” and “fetch …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the second data comprises a set of coefficients associated with a corresponding set of filters”
As drafted, is part of the abstract idea of claim 1 of performing one or more computations using first data and second data. The limitation of claim 2 further limits the limitation of claim 1 by further defining what the second data comprises. The above limitation in the context of this claim encompasses performing computations using first and second data, where the second data comprises a set of coefficients associated with a corresponding set of filters (corresponds to mathematical calculations; in particular, a human, with the assistance of pen and paper, can perform computations when given the first data and second data, where the second data comprises a set of coefficients corresponding to a set of filters).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The recitation of additional elements in claim 1 of computing cores and a control unit, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” and “fetch …” amount to no more than insignificant extra-solution activity for receiving and fetching data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing cores, and a control unit for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving and fetching data). Furthermore, the “receive …” and “fetch …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the first data comprises input channel data”
As drafted, is part of the abstract idea of claim 1 of selecting a first computing core to use in broadcasting and fetching first data. The limitation of claim 3 further limits the limitation of claim 1 by further defining what the first data comprises. The above limitation in the context of this claim encompasses selecting a first computing core of a plurality of computing cores to use in fetching and broadcasting first data for processing, where the first data comprises input channel data (corresponds to evaluation and judgement; in particular, a human can select a computing core for use in fetching and broadcasting data comprising input channel data).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The recitation of additional elements in claim 1 of computing cores and a control unit, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” and “fetch …” amount to no more than insignificant extra-solution activity for receiving and fetching data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing cores, and a control unit for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving and fetching data). Furthermore, the “receive …” and “fetch …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the first computing core is selected based on an identified machine learning model type”
As drafted, is part of the abstract idea of claim 1 of selecting a first computing core to use in broadcasting and fetching first data. The limitation of claim 4 further limits the limitation of claim 1 by further defining how the first computing core is selected. The above limitation in the context of this claim encompasses selecting a first computing core of a plurality of computing cores to use in fetching and broadcasting first data for processing, where the first computing core is selected based on an identified machine learning model type (corresponds to evaluation and judgement; in particular, a human can select a computing core based on an identified machine learning model type).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The recitation of additional elements in claim 1 of computing cores and a control unit, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” and “fetch …” amount to no more than insignificant extra-solution activity for receiving and fetching data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing cores, and a control unit for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving and fetching data). Furthermore, the “receive …” and “fetch …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the first computing core is selected based in part on and identified bandwidth reduction scheme that comprises an identification of one or more layers of a machine learning model type”
As drafted, is part of the abstract idea of claim 1 of selecting a first computing core to use in broadcasting and fetching first data. The limitation of claim 5 further limits the limitation of claim 1 by further defining how the first computing core is selected. The above limitation in the context of this claim encompasses selecting a first computing core of a plurality of computing cores to use in fetching and broadcasting first data for processing, where the first computing core is selected based on an identified bandwidth reduction scheme comprising an identification of one or more layers of a machine learning model type (corresponds to evaluation and judgement; in particular, a human can select a computing core based on an identified bandwidth reduction scheme comprising an identification of one or more layers of a machine learning model type).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The recitation of additional elements in claim 1 of computing cores and a control unit, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” and “fetch …” amount to no more than insignificant extra-solution activity for receiving and fetching data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing cores, and a control unit for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving and fetching data). Furthermore, the “receive …” and “fetch …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the first computing core is selected based in part on and identified bandwidth reduction scheme that comprises an identification of computing cores to which the first computing core broadcasts the first data”
As drafted, is part of the abstract idea of claim 1 of selecting a first computing core to use in broadcasting and fetching first data. The limitation of claim 5 further limits the limitation of claim 1 by further defining how the first computing core is selected. The above limitation in the context of this claim encompasses selecting a first computing core of a plurality of computing cores to use in fetching and broadcasting first data for processing, where the first computing core is selected based on an identified bandwidth reduction scheme comprising an identification of computing cores to which the first computing core broadcasts first data (corresponds to evaluation and judgement; in particular, a human can select a computing core based on an identified bandwidth reduction scheme comprising an identification of computing cores to which the first computing core broadcasts first data).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The recitation of additional elements in claim 1 of computing cores and a control unit, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” and “fetch …” amount to no more than insignificant extra-solution activity for receiving and fetching data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing cores, and a control unit for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving and fetching data). Furthermore, the “receive …” and “fetch …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“determine which portions of the machine learning model to map to the plurality of computing cores based on a number and size of filters of the machine learning model”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitation in the context of this claim encompasses determining which portions of the machine learning model to map to the computing cores based on a number and size of filters of the machine learning model (corresponds to observation, evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the number and size of filters of a machine learning model in order to determine which portions of the machine learning model to map to the computing cores).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“the control unit”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). Furthermore, the recitation of additional elements in claim 1 of computing cores and a control unit, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” and “fetch …” amount to no more than insignificant extra-solution activity for receiving and fetching data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing cores, and a control unit for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving and fetching data). Furthermore, the “receive …” and “fetch …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“selecting, …, a first computing core of a plurality of computing cores, to use in fetching and broadcasting first data for processing …”
“performing one or more computations using the first data and the second data in order to perform a computing operation”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitations in the context of this claim encompass selecting a computing core (corresponds to evaluation and judgement; in particular, a human can select a computing core) and performing computations using first and second data (corresponds to mathematical calculations; in particular, a human, with the assistance of pen and paper, can perform computations when given the data).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“a control unit comprising circuitry”
“the plurality of computing cores”
“one or more second computing cores”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitations:
“receiving a broadcast of the first data from the first computing core”
“fetching second data for processing with the first data”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards receiving and fetching data. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing cores, and a control unit for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving and fetching data). Furthermore, the “receive …” and “fetch …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the second data comprises a set of coefficients associated with a corresponding set of filters”
As drafted, is part of the abstract idea of claim 8 of performing one or more computations using first data and second data. The limitation of claim 9 further limits the limitation of claim 8 by further defining what the second data comprises. The above limitation in the context of this claim encompasses performing computations using first and second data, where the second data comprises a set of coefficients associated with a corresponding set of filters (corresponds to mathematical calculations; in particular, a human, with the assistance of pen and paper, can perform computations when given the first data and second data, where the second data comprises a set of coefficients corresponding to a set of filters).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The recitation of additional elements in claim 8 of computing cores and a control unit, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” and “fetch …” amount to no more than insignificant extra-solution activity for receiving and fetching data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing cores, and a control unit for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving and fetching data). Furthermore, the “receive …” and “fetch …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the first data comprises input channel data”
As drafted, is part of the abstract idea of claim 8 of selecting a first computing core to use in broadcasting and fetching first data. The limitation of claim 10 further limits the limitation of claim 8 by further defining what the first data comprises. The above limitation in the context of this claim encompasses selecting a first computing core of a plurality of computing cores to use in fetching and broadcasting first data for processing, where the first data comprises input channel data (corresponds to evaluation and judgement; in particular, a human can select a computing core for use in fetching and broadcasting data comprising input channel data).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The recitation of additional elements in claim 8 of computing cores and a control unit, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” and “fetch …” amount to no more than insignificant extra-solution activity for receiving and fetching data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing cores, and a control unit for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving and fetching data). Furthermore, the “receive …” and “fetch …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the first computing core is selected based on an identified memory bandwidth reduction scheme”
As drafted, is part of the abstract idea of claim 8 of selecting a first computing core to use in broadcasting and fetching first data. The limitation of claim 11 further limits the limitation of claim 8 by further defining how the first computing core is selected. The above limitation in the context of this claim encompasses selecting a first computing core of a plurality of computing cores to use in fetching and broadcasting first data for processing, where the first computing core is selected based on an identified memory bandwidth reduction scheme (corresponds to evaluation and judgement; in particular, a human can select a computing core based on an identified memory bandwidth reduction scheme).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The recitation of additional elements in claim 8 of computing cores and a control unit, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” and “fetch …” amount to no more than insignificant extra-solution activity for receiving and fetching data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing cores, and a control unit for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving and fetching data). Furthermore, the “receive …” and “fetch …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the first computing core is selected based in part on an identified memory bandwidth reduction scheme that comprises an identification of one or more layers of a machine learning model type”
As drafted, is part of the abstract idea of claim 8 of selecting a first computing core to use in broadcasting and fetching first data. The limitation of claim 12 further limits the limitation of claim 8 by further defining how the first computing core is selected. The above limitation in the context of this claim encompasses selecting a first computing core of a plurality of computing cores to use in fetching and broadcasting first data for processing, where the first computing core is selected based on an identified bandwidth reduction scheme comprising an identification of one or more layers of a machine learning model type (corresponds to evaluation and judgement; in particular, a human can select a computing core based on an identified bandwidth reduction scheme comprising an identification of one or more layers of a machine learning model type).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The recitation of additional elements in claim 8 of computing cores and a control unit, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” and “fetch …” amount to no more than insignificant extra-solution activity for receiving and fetching data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing cores, and a control unit for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving and fetching data). Furthermore, the “receive …” and “fetch …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“determining which portions of the machine learning model to map to the plurality of computing cores based on a size of an input dataset”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitation in the context of this claim encompasses determining which portions of the machine learning model to map to the computing cores based on a size of an input dataset (corresponds to observation, evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the size of an input dataset in order to determine which portions of the machine learning model to map to the computing cores).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The recitation of additional elements in claim 8 of computing cores and a control unit, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” and “fetch …” amount to no more than insignificant extra-solution activity for receiving and fetching data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing cores, and a control unit for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving and fetching data). Furthermore, the “receive …” and “fetch …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“determining which portions of the machine learning model to map to the plurality of computing cores based on a number and size of filters of the machine learning model”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitation in the context of this claim encompasses determining which portions of the machine learning model to map to the computing cores based on a number and size of filters of the machine learning model (corresponds to observation, evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the number and size of filters of a machine learning model in order to determine which portions of the machine learning model to map to the computing cores).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The recitation of additional elements in claim 8 of computing cores and a control unit, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” and “fetch …” amount to no more than insignificant extra-solution activity for receiving and fetching data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing cores, and a control unit for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving and fetching data). Furthermore, the “receive …” and “fetch …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“access the table to determine a memory bandwidth reduction scheme to use in performing an indicated computing operation, wherein the scheme identifies at least a first computing core of the plurality of computing cores to use in fetching and broadcasting first data for processing”
“perform one or more computations using the first data and the second data in order to perform the computing operation”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitations in the context of this claim encompass using a table to determine a memory bandwidth reduction scheme to use in performing a computing operation, where the scheme identifies a first computing core for use in fetching and broadcasting first data (corresponds to observation, evaluation and judgement; in particular, a human can use a table to determine a memory bandwidth reduction scheme to use in performing a computing operation, where the scheme identifies a first computing core for use in fetching and broadcasting first data) and performing computations using first and second data (corresponds to mathematical calculations; in particular, a human, with the assistance of pen and paper, can perform computations when given the first data and second data).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“a plurality of computing cores”
“a control unit comprising circuitry”
“second computing core”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitations:
“a table for mapping memory bandwidth reduction schemes to a processor core designated to broadcast data to one or more other processor cores”
“receive a broadcast of the first data from the first computing core”
“fetch second data for processing with the first data”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards mere data gathering. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing cores, and a control unit for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving and fetching data). Furthermore, the “receive …” and “fetch …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the second data comprises a set of coefficients associated with a corresponding set of filters”
As drafted, is part of the abstract idea of claim 15 of performing one or more computations using first data and second data. The limitation of claim 16 further limits the limitation of claim 15 by further defining what the second data comprises. The above limitation in the context of this claim encompasses performing computations using first and second data, where the second data comprises a set of coefficients associated with a corresponding set of filters (corresponds to mathematical calculations; in particular, a human, with the assistance of pen and paper, can perform computations when given the first data and second data, where the second data comprises a set of coefficients corresponding to a set of filters).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The recitation of additional elements in claim 15 of computing cores and a control unit, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” and “fetch …” amount to no more than insignificant extra-solution activity for receiving and fetching data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing cores, and a control unit for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving and fetching data). Furthermore, the “receive …” and “fetch …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the first data comprises input channel data”
As drafted, is part of the abstract idea of claim 15 of determining a memory bandwidth reduction scheme to use in performing a computing operation, where the scheme identifies a first computing core for use in fetching and broadcasting first data. The limitation of claim 17 further limits the limitation of claim 15 by further defining what the first data comprises. The above limitation in the context of this claim encompasses using a table to determining a memory bandwidth reduction scheme to use in performing a computing operation, where the scheme identifies a first computing core for use in fetching and broadcasting first data, the first data comprising input channel data (corresponds to evaluation and judgement; in particular, a human can determine a memory bandwidth reduction scheme to use in performing a computing operation, where the scheme identifies a first computing core for use in fetching and broadcasting first data comprising input channel data).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The recitation of additional elements in claim 15 of computing cores and a control unit, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” and “fetch …” amount to no more than insignificant extra-solution activity for receiving and fetching data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing cores, and a control unit for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving and fetching data). Furthermore, the “receive …” and “fetch …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 18 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the one or more computations are performed as part of a machine learning model”
As drafted, is part of the abstract idea of claim 15 of performing computations using the first data and second data. The limitation of claim 18 further limits the limitation of claim 15 by further defining what the one or more operations comprise. The above limitation in the context of this claim encompasses performing one or more computations using the first data and second data in order to perform a computing operation, where the computations are performed as part of a machine learning model (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can perform machine learning model computations using first data and second data in order to perform a computing operation).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The recitation of additional elements in claim 15 of computing cores and a control unit, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” and “fetch …” amount to no more than insignificant extra-solution activity for receiving and fetching data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing cores, and a control unit for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving and fetching data). Furthermore, the “receive …” and “fetch …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 19 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the indicated computing operation specifies a type of machine learning model to implement”
As drafted, is part of the abstract idea of claim 15 of determining a memory bandwidth reduction scheme to use in performing a computing operation, where the scheme identifies a first computing core for use in fetching and broadcasting first data. The limitation of claim 19 further limits the limitation of claim 15 by further defining what the indicated computing operation comprises. The above limitation in the context of this claim encompasses using a table to determining a memory bandwidth reduction scheme to use in performing a computing operation, where the scheme identifies a first computing core for use in fetching and broadcasting first data, where the computing operation specifies a type of machine learning model to implement (corresponds to evaluation and judgement; in particular, a human can determine a memory bandwidth reduction scheme to use in performing a computing operation, where the scheme identifies a first computing core for use in fetching and broadcasting first data, where the computing operation specifies a type of machine learning model to implement).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The recitation of additional elements in claim 15 of computing cores and a control unit, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” and “fetch …” amount to no more than insignificant extra-solution activity for receiving and fetching data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing cores, and a control unit for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving and fetching data). Furthermore, the “receive …” and “fetch …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 20 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“determine which portions of the machine learning model to map to the plurality of computing cores based on a size of an input dataset”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitation in the context of this claim encompasses determining which portions of the machine learning model to map to the computing cores based on a size of an input dataset (corresponds to observation, evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the size of an input dataset in order to determine which portions of the machine learning model to map to the computing cores).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
•	“the control unit”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). Furthermore, the recitation of additional elements in claim 15 of computing cores and a control unit, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” and “fetch …” amount to no more than insignificant extra-solution activity for receiving and fetching data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing cores, and a control unit for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving and fetching data). Furthermore, the “receive …” and “fetch …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan et al. (US 2019/0205745 A1) in view of Vajapeyam (US 2015/0242322 A1) and further in view of Agarwal et al. (US 10,776,684 B1).
Regarding Claim 1,
	Sridharan et al. teaches a system comprising: a plurality of computing cores (Fig. 1; Fig. 2; [0058]: “In some embodiments, one or more of the processor cores 202A-202N include support for simultaneous multi-threading” teaches a system with a plurality of processor (computing cores)); and 
a control unit (Fig. 1; Fig. 2; [0057] – [0058]: “In such embodiment, the system agent core 210 includes components for coordinating and operating cores 202A-202N during multi-threaded processing” teaches a system agent core (control unit)); 
fetch second data for processing with the first data ([0204]: “Node 0 receives a first block of input data 2002A and weight data 2004A. … Likewise, Node 1 receives a second block of input data 2002B and weight data 2004B. … Node 2 can perform compute operations on third input data 2002C and weight data 2004C to generate a third partial activation 2006C. Node 3 can perform compute operations on fourth input data 2002D and weight data 2004D to generate a fourth partial activation 2006D” teaches each node fetching weight data (second data) for processing with input data (first data)); and 
perform one or more computations using the first data and the second data in order to perform a computing operation ([0204]: “Node 0 receives a first block of input data 2002A and weight data 2004A. Compute operations are performed at Node 0 to generate a first partial activation 2006A. Likewise, Node 1 receives a second block of input data 2002B and weight data 2004B. Compute operations are performed at Node 1 to generate a second partial activation 2006B. Node 2 can perform compute operations on third input data 2002C and weight data 2004C to generate a third partial activation 2006C. Node 3 can perform compute operations on fourth input data 2002D and weight data 2004D to generate a fourth partial activation 2006D” teaches each node performing compute operations using the input data (first data) and weight data (second data)).
	Sridharan et al. does not appear to explicitly teach wherein the control unit comprises circuitry configured to select a first computing core of the plurality of computing cores to use in fetching and broadcasting first data for processing by the plurality of computing cores; wherein each of the one or more second computing cores of the plurality of computing cores is configured to: receive a broadcast of the first data from the first computing core.
	However, Vajapeyam teaches wherein the control unit comprises circuitry configured to select a first computing core of the plurality of computing cores to use in fetching … first data for processing by the plurality of computing cores ([0007] and [0036]: “In some example embodiments, one or more threads may be executed on the first core 202 of the multi-core processor device 200, and a memory address, to be accessed during execution of the one or more threads on the first core 202 may be identified. The memory address summarizer 222 may monitor the core identification number of the core (such as the first core 202) or identification numbers of caches requesting for cached data by analyzing such memory access requests (generally represented by reference numeral 230) from the respective core to another cache such as the shared cache 218. In some embodiments, the shared cache 218 may in-turn fetch the data from the main memory 220 (generally represented by reference numeral 232) and communicate the fetched data to the requesting core 202” teaches a first core being selected and executing a thread with a secondary core being able to access data from the cache of the first core. [0042]: “The memory address summarizer 222 can include a core (or controller, or logic, etc.) configured to execute a distribution summarizer process … The distribution summarizer thread can be a simple thread that can identify basic patterns for mapping the memory addresses to one or more cores” teaches that the memory address summarizer can include a controller (control unit) that is used for selecting a processing core).
	Sridharan et al. and Vajapeyam are analogous to the claimed invention because they are directed to the implementation of processing/computing cores.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the control unit comprises circuitry configured to select a first computing core of the plurality of computing cores to use in fetching … first data for processing by the plurality of computing cores as taught by Vajapeyam to the disclosed invention of Sridharan et al.
One of ordinary skill in the art would have been motivated to make this modification in order to “reduce look-up time for data in multi-core processors” (Vajapeyam [0062]).
Sridharan et al. in view of Vajapeyam does not appear to explicitly teach a first computing core of the plurality of computing cores to use in … broadcasting first data for processing by the plurality of computing cores; wherein each of the one or more second computing cores of the plurality of computing cores is configured to: receive a broadcast of the first data from the first computing core.
However, Agarwal et al. teaches a first computing core of the plurality of computing cores to use in … broadcasting first data for processing by the plurality of computing cores (Col. 3 line 61 – Col.4 line 3: “The group of digital processing cores 108 performs at least one of receiving data 114 from routing network 110, performing arithmetic operations on data 114, providing inputs to the group of neural cores 106, processing the outputs of the group of neural cores 106, or sending data 114 out to other digital processing cores in digital processing cores 108” teaches processing cores 108 sending data (broadcasting data) to other processing cores of the plurality of processing cores); 
wherein each of the one or more second computing cores of the plurality of computing cores is configured to: receive a broadcast of the first data from the first computing core (Col. 3 line 61 – Col.4 line 3: “The group of digital processing cores 108 performs at least one of receiving data 114 from routing network 110, performing arithmetic operations on data 114, providing inputs to the group of neural cores 106, processing the outputs of the group of neural cores 106, or sending data 114 out to other digital processing cores in digital processing cores 108” teaches that processing cores 108 send data (broadcast data) as inputs to neural cores 106 (second computing cores), meaning that the neural cores 106 are receiving input data sent (broadcast) by the processing core 108 (first computing core)).
Sridharan et al., Vajapeyam, and Agarwal et al. are analogous to the claimed invention because they are directed to the implementation of processing/computing cores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first computing core of the plurality of computing cores to use in … broadcasting first data for processing by the plurality of computing cores; wherein each of the one or more second computing cores of the plurality of computing cores is configured to: receive a broadcast of the first data from the first computing core as taught by Agarwal et al. to the disclosed invention of Sridharan et al. in view of Vajapeyam.
One of ordinary skill in the art would have been motivated to make this modification in order to allow for broadcasting data from one core to another so as to reduce memory access requests from cores requesting data from the first core.
Regarding Claim 2,
	Sridharan et al. in view of Vajapeyam and further in view of Agarwal et al. teaches the system of claim 1.
Additionally, Sridharan et al. further teaches wherein the second data comprises a set of coefficients associated with a corresponding set of filters ([0204]: “For a layer of a neural network, the input data 2002, weight data 2004, and/or activation data 2006 is partitioned and distributed across multiple compute nodes (e.g., Node 0-Node 3). Node 0 receives a first block of input data 2002A and weight data 2004A” and [0161]: “Data received at the nodes of an input layer of a feedforward network are propagated (i.e., “fed forward”) to the nodes of the output layer via an activation function that calculates the states of the nodes of each successive layer in the network based on coefficients (“weights”) respectively associated with each of the edges connecting the layers” teaches computations being performed using weight data (second data) corresponding to a set coefficients).
Regarding Claim 3,
Sridharan et al. in view of Vajapeyam and further in view of Agarwal et al. teaches the system of claim 1.
Additionally, Sridharan et al. further teaches wherein the first data comprises input channel data ([0204]: “For a layer of a neural network, the input data 2002, weight data 2004, and/or activation data 2006 is partitioned and distributed across multiple compute nodes (e.g., Node 0-Node 3). Node 0 receives a first block of input data 2002A and weight data 2004A” teaches computations being performed using input channel data (first data)).
Regarding Claim 8,
	Sridharan et al. teaches a method ([0380]: "The various features of the different embodiments or examples may be variously combined with some features included and others excluded to suit a variety of different applications. Examples may include subject matter such as a method, means for performing acts of the method" teaches that the embodiments of the invention may be used for performing a method) comprising: 
	… a control unit … (Fig. 1; Fig. 2; [0057] – [0058]: “In such embodiment, the system agent core 210 includes components for coordinating and operating cores 202A-202N during multi-threaded processing” teaches a system agent core (control unit)); 
	fetching second data for processing with the first data ([0204]: “Node 0 receives a first block of input data 2002A and weight data 2004A. … Likewise, Node 1 receives a second block of input data 2002B and weight data 2004B. … Node 2 can perform compute operations on third input data 2002C and weight data 2004C to generate a third partial activation 2006C. Node 3 can perform compute operations on fourth input data 2002D and weight data 2004D to generate a fourth partial activation 2006D” teaches each node fetching weight data (second data) for processing with input data (first data)); and 
	performing one or more computations using the first data and the second data in order to perform a computing operation ([0204]: “Node 0 receives a first block of input data 2002A and weight data 2004A. Compute operations are performed at Node 0 to generate a first partial activation 2006A. Likewise, Node 1 receives a second block of input data 2002B and weight data 2004B. Compute operations are performed at Node 1 to generate a second partial activation 2006B. Node 2 can perform compute operations on third input data 2002C and weight data 2004C to generate a third partial activation 2006C. Node 3 can perform compute operations on fourth input data 2002D and weight data 2004D to generate a fourth partial activation 2006D” teaches each node performing compute operations using the input data (first data) and weight data (second data)).
	Sridharan et al. does not appear to explicitly teach selecting, by a control unit comprising circuitry, a first computing core of a plurality of computing cores, to use in fetching and broadcasting first data for processing by the plurality of computing cores; each of the one or more second computing cores of the plurality of computing cores: receiving a broadcast of the first data from the first computing core.
	However, Vajapeyam teaches selecting, by a control unit comprising circuitry, a first computing core of a plurality of computing cores, to use in fetching … first data for processing by the plurality of computing cores ([0007] and [0036]: “In some example embodiments, one or more threads may be executed on the first core 202 of the multi-core processor device 200, and a memory address, to be accessed during execution of the one or more threads on the first core 202 may be identified. The memory address summarizer 222 may monitor the core identification number of the core (such as the first core 202) or identification numbers of caches requesting for cached data by analyzing such memory access requests (generally represented by reference numeral 230) from the respective core to another cache such as the shared cache 218. In some embodiments, the shared cache 218 may in-turn fetch the data from the main memory 220 (generally represented by reference numeral 232) and communicate the fetched data to the requesting core 202” teaches a first core being selected and executing a thread with a secondary core being able to access data from the cache of the first core. [0042]: “The memory address summarizer 222 can include a core (or controller, or logic, etc.) configured to execute a distribution summarizer process … The distribution summarizer thread can be a simple thread that can identify basic patterns for mapping the memory addresses to one or more cores” teaches that the memory address summarizer can include a controller (control unit) that is used for selecting a processing core).
	Sridharan et al. and Vajapeyam are analogous to the claimed invention because they are directed to the implementation of processing/computing cores.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate selecting, by a control unit comprising circuitry, a first computing core of a plurality of computing cores, to use in fetching … first data for processing by the plurality of computing cores as taught by Vajapeyam to the disclosed invention of Sridharan et al.
One of ordinary skill in the art would have been motivated to make this modification in order to “reduce look-up time for data in multi-core processors” (Vajapeyam [0062]).
Sridharan et al. in view of Vajapeyam does not appear to explicitly teach a first computing core of a plurality of computing cores, to use in … broadcasting first data for processing by the plurality of computing cores; each of the one or more second computing cores of the plurality of computing cores: receiving a broadcast of the first data from the first computing core.
However, Agarwal et al. teaches a first computing core of a plurality of computing cores, to use in … broadcasting first data for processing by the plurality of computing cores (Col. 3 line 61 – Col.4 line 3: “The group of digital processing cores 108 performs at least one of receiving data 114 from routing network 110, performing arithmetic operations on data 114, providing inputs to the group of neural cores 106, processing the outputs of the group of neural cores 106, or sending data 114 out to other digital processing cores in digital processing cores 108” teaches processing cores 108 sending data (broadcasting data) to other processing cores of the plurality of processing cores); 
each of the one or more second computing cores of the plurality of computing cores: receiving a broadcast of the first data from the first computing core (Col. 3 line 61 – Col.4 line 3: “The group of digital processing cores 108 performs at least one of receiving data 114 from routing network 110, performing arithmetic operations on data 114, providing inputs to the group of neural cores 106, processing the outputs of the group of neural cores 106, or sending data 114 out to other digital processing cores in digital processing cores 108” teaches that processing cores 108 send data (broadcast data) as inputs to neural cores 106 (second computing cores), meaning that the neural cores 106 are receiving input data sent (broadcast) by the processing core 108 (first computing core)).
Sridharan et al., Vajapeyam, and Agarwal et al. are analogous to the claimed invention because they are directed to the implementation of processing/computing cores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first computing core of a plurality of computing cores, to use in … broadcasting first data for processing by the plurality of computing cores; each of the one or more second computing cores of the plurality of computing cores: receiving a broadcast of the first data from the first computing core as taught by Agarwal et al. to the disclosed invention of Sridharan et al. in view of Vajapeyam.
One of ordinary skill in the art would have been motivated to make this modification in order to allow for broadcasting data from one core to another so as to reduce memory access requests from cores requesting data from the first core.
Regarding Claim 9,
Sridharan et al. in view of Vajapeyam and further in view of Agarwal et al. teaches the method of claim 8.
Additionally, Sridharan et al. further teaches wherein the second data comprises a set of coefficients associated with a corresponding set of filters ([0204]: “For a layer of a neural network, the input data 2002, weight data 2004, and/or activation data 2006 is partitioned and distributed across multiple compute nodes (e.g., Node 0-Node 3). Node 0 receives a first block of input data 2002A and weight data 2004A” and [0161]: “Data received at the nodes of an input layer of a feedforward network are propagated (i.e., “fed forward”) to the nodes of the output layer via an activation function that calculates the states of the nodes of each successive layer in the network based on coefficients (“weights”) respectively associated with each of the edges connecting the layers” teaches computations being performed using weight data (second data) corresponding to a set coefficients).
Regarding Claim 10,
Sridharan et al. in view of Vajapeyam and further in view of Agarwal et al. teaches the method of claim 8.
Additionally, Sridharan et al. further teaches wherein the first data comprises input channel data ([0204]: “For a layer of a neural network, the input data 2002, weight data 2004, and/or activation data 2006 is partitioned and distributed across multiple compute nodes (e.g., Node 0-Node 3). Node 0 receives a first block of input data 2002A and weight data 2004A” teaches computations being performed using input channel data (first data)).

Claims 5, 6, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan et al. (US 2019/0205745 A1) in view of Vajapeyam (US 2015/0242322 A1) in view of Agarwal et al. (US 10,776,684 B1) and further in view of Li et al. ("A high-performance FPGA-based accelerator for large-scale convolutional neural networks").
Regarding Claim 5,
Sridharan et al. in view of Vajapeyam and further in view of Agarwal et al. teaches the system of claim 1.
	Sridharan et al. in view of Vajapeyam and further in view of Agarwal et al. does not appear to explicitly teach wherein the first computing core is selected based in part on and identified bandwidth reduction scheme that comprises an identification of one or more layers of a machine learning model type.
	However, Li et al. teaches wherein the first computing core is selected based in part on and identified bandwidth reduction scheme that comprises an identification of one or more layers of a machine learning model type (Table II; teaches a table that identifies a specific 1-D processing element (first computing core) to use in order to achieve a minimum memory bandwidth (reduced memory bandwidth) for a corresponding machine learning model layer).
Sridharan et al., Vajapeyam, Agarwal et al., and Li et al. are analogous to the claimed invention because they are directed to the implementation of processing/computing cores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first computing core is selected based in part on and identified bandwidth reduction scheme that comprises an identification of one or more layers of a machine learning model type as taught by Li et al. to the disclosed invention of Sridharan et al. in view of Vajapeyam and further in view of Agarwal et al.
	One of ordinary skill in the art would have been motivated to make this modification to "achieve high performance and high resource utilization" (Li et al. Section I, second paragraph).
Regarding Claim 6,
Sridharan et al. in view of Vajapeyam and further in view of Agarwal et al. teaches the system of claim 1.
	Sridharan et al. in view of Vajapeyam and further in view of Agarwal et al. does not appear to explicitly teach wherein the first computing core is selected based in part on and identified bandwidth reduction scheme that comprises an identification of computing cores to which the first computing core broadcasts the first data.
	However, Li et al. teaches wherein the first computing core is selected based in part on and identified bandwidth reduction scheme that comprises an identification of computing cores to which the first computing core broadcasts the first data (Table II; teaches a table that identifies a specific 1-D processing element (first computing core) to use in order to achieve a minimum memory bandwidth (reduced memory bandwidth) for a corresponding machine learning model layer. This further teaches a required number of DSPs (second computing cores) (i.e. an identification of a number of second computing cores) that will be required in order to achieve the minimum memory bandwidth).
Sridharan et al., Vajapeyam, Agarwal et al., and Li et al. are analogous to the claimed invention because they are directed to the implementation of processing/computing cores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first computing core is selected based in part on and identified bandwidth reduction scheme that comprises an identification of computing cores to which the first computing core broadcasts the first data as taught by Li et al. to the disclosed invention of Sridharan et al. in view of Vajapeyam and further in view of Agarwal et al.
	One of ordinary skill in the art would have been motivated to make this modification to "achieve high performance and high resource utilization" (Li et al. Section I, second paragraph).
Regarding Claim 12,
Sridharan et al. in view of Vajapeyam and further in view of Agarwal et al. teaches the method of claim 8.
	Sridharan et al. in view of Vajapeyam and further in view of Agarwal et al. does not appear to explicitly teach wherein the first computing core is selected based in part on an identified memory bandwidth reduction scheme that comprises an identification of one or more layers of a machine learning model type.
	However, Li et al. teaches wherein the first computing core is selected based in part on an identified memory bandwidth reduction scheme that comprises an identification of one or more layers of a machine learning model type (Table II; teaches a table that identifies a specific 1-D processing element (first computing core) to use in order to achieve a minimum memory bandwidth (reduced memory bandwidth) for a corresponding machine learning model layer).
Sridharan et al., Vajapeyam, Agarwal et al., and Li et al. are analogous to the claimed invention because they are directed to the implementation of processing/computing cores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first computing core is selected based in part on an identified memory bandwidth reduction scheme that comprises an identification of one or more layers of a machine learning model type as taught by Li et al. to the disclosed invention of Sridharan et al. in view of Vajapeyam and further in view of Agarwal et al.
	One of ordinary skill in the art would have been motivated to make this modification to "achieve high performance and high resource utilization" (Li et al. Section I, second paragraph).
Regarding Claim 15,
	Sridharan et al. teaches an apparatus comprising: a plurality of computing cores (Fig. 1; Fig. 2; [0058]: “In some embodiments, one or more of the processor cores 202A-202N include support for simultaneous multi-threading” teaches a system with a plurality of processor (computing cores)); 
a control unit comprising circuitry (Fig. 1; Fig. 2; [0057] – [0058]: “In such embodiment, the system agent core 210 includes components for coordinating and operating cores 202A-202N during multi-threaded processing” teaches a system agent core (control unit)); and 
fetch second data for processing with the first data ([0204]: “Node 0 receives a first block of input data 2002A and weight data 2004A. … Likewise, Node 1 receives a second block of input data 2002B and weight data 2004B. … Node 2 can perform compute operations on third input data 2002C and weight data 2004C to generate a third partial activation 2006C. Node 3 can perform compute operations on fourth input data 2002D and weight data 2004D to generate a fourth partial activation 2006D” teaches each node fetching weight data (second data) for processing with input data (first data)); and 
perform one or more computations using the first data and the second data in order to perform the computing operation ([0204]: “Node 0 receives a first block of input data 2002A and weight data 2004A. Compute operations are performed at Node 0 to generate a first partial activation 2006A. Likewise, Node 1 receives a second block of input data 2002B and weight data 2004B. Compute operations are performed at Node 1 to generate a second partial activation 2006B. Node 2 can perform compute operations on third input data 2002C and weight data 2004C to generate a third partial activation 2006C. Node 3 can perform compute operations on fourth input data 2002D and weight data 2004D to generate a fourth partial activation 2006D” teaches each node performing compute operations using the input data (first data) and weight data (second data)).
	Sridharan et al. does not appear to explicitly teach a table for mapping memory bandwidth reduction schemes to a processor core designated to broadcast data to one or more other processor cores; wherein the control unit is configured to access the table to determine a memory bandwidth reduction scheme to use in performing an indicated computing operation, wherein the scheme identifies at least a first computing core of the plurality of computing cores to use in fetching and broadcasting first data for processing by the plurality of computing cores; wherein each second computing core of the plurality of computing cores is configured to: receive a broadcast of the first data from the first computing core.
	However, Li et al. teaches a table for mapping memory bandwidth reduction schemes to a processor core … (Table II; teaches a table that maps a required minimum memory bandwidth for machine learning model layers to a 1-D processing element (processing core), meaning that in order to achieve the minimum memory bandwidth (reduced memory bandwidth) for a specific machine learning model layer, the corresponding processing element should be selected); wherein the scheme identifies at least a first computing core of the plurality of computing cores … (Table II; teaches a table that identifies a specific 1-D processing element (first computing core) to use in order to achieve a minimum memory bandwidth (reduced memory bandwidth) for a corresponding machine learning model layer).
Sridharan et al. and Li et al. are analogous to the claimed invention because they are directed to the implementation of processing/computing cores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a table for mapping memory bandwidth reduction schemes to a processor core …; wherein the scheme identifies at least a first computing core of the plurality of computing cores … as taught by Li et al. to the disclosed invention of Sridharan et al. 
One of ordinary skill in the art would have been motivated to make this modification to "achieve high performance and high resource utilization" (Li et al. Section I, second paragraph).
Sridharan et al. in view of Li et al. does not appear to explicitly teach wherein the control unit is configured to access the table to determine a memory bandwidth reduction scheme to use in performing an indicated computing operation. However, it would have been obvious to one of ordinary skill in the art to modify the control unit from Sridharan et al. to access the table disclosed by Lin et al.
	One of ordinary skill in the art would have been motivated to make this modification to "achieve high performance and high resource utilization" (Li et al. Section I, second paragraph).
	Sridharan et al. in view of Li et al. does not appear to explicitly teach a processor core designated to broadcast data to one or more other processor cores; … a first computing core of the plurality of computing cores to use in fetching and broadcasting first data for processing by the plurality of computing cores; wherein each second computing core of the plurality of computing cores is configured to: receive a broadcast of the first data from the first computing core.
	However, Vajapeyam teaches a first computing core of the plurality of computing cores to use in fetching … first data for processing by the plurality of computing cores ([0007] and [0036]: “In some example embodiments, one or more threads may be executed on the first core 202 of the multi-core processor device 200, and a memory address, to be accessed during execution of the one or more threads on the first core 202 may be identified. The memory address summarizer 222 may monitor the core identification number of the core (such as the first core 202) or identification numbers of caches requesting for cached data by analyzing such memory access requests (generally represented by reference numeral 230) from the respective core to another cache such as the shared cache 218. In some embodiments, the shared cache 218 may in-turn fetch the data from the main memory 220 (generally represented by reference numeral 232) and communicate the fetched data to the requesting core 202” teaches a first core being selected and executing a thread with a secondary core being able to access data from the cache of the first core. [0042]: “The memory address summarizer 222 can include a core (or controller, or logic, etc.) configured to execute a distribution summarizer process … The distribution summarizer thread can be a simple thread that can identify basic patterns for mapping the memory addresses to one or more cores” teaches that the memory address summarizer can include a controller (control unit) that is used for selecting a processing core).
	Sridharan et al., Li et al., and Vajapeyam are analogous to the claimed invention because they are directed to the implementation of processing/computing cores.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first computing core of the plurality of computing cores to use in fetching … first data for processing by the plurality of computing cores as taught by Vajapeyam to the disclosed invention of Sridharan et al. in view of Li et al.
One of ordinary skill in the art would have been motivated to make this modification in order to “reduce look-up time for data in multi-core processors” (Vajapeyam [0062]).
Sridharan et al. in view of Li et al. and further in view of Vajapeyam does not appear to explicitly teach a processor core designated to broadcast data to one or more other processor cores; … a first computing core of the plurality of computing cores to use in … broadcasting first data for processing by the plurality of computing cores; wherein each second computing core of the plurality of computing cores is configured to: receive a broadcast of the first data from the first computing core.
However, Agarwal et al. teaches a processor core designated to broadcast data to one or more other processor cores (Col. 3 line 61 – Col.4 line 3: “The group of digital processing cores 108 performs at least one of receiving data 114 from routing network 110, performing arithmetic operations on data 114, providing inputs to the group of neural cores 106, processing the outputs of the group of neural cores 106, or sending data 114 out to other digital processing cores in digital processing cores 108” teaches processing cores 108 sending data (broadcasting data) to other processing cores of the plurality of processing cores); 
… a first computing core of the plurality of computing cores to use in … broadcasting first data for processing by the plurality of computing cores (Col. 3 line 61 – Col.4 line 3: “The group of digital processing cores 108 performs at least one of receiving data 114 from routing network 110, performing arithmetic operations on data 114, providing inputs to the group of neural cores 106, processing the outputs of the group of neural cores 106, or sending data 114 out to other digital processing cores in digital processing cores 108” teaches processing cores 108 sending data (broadcasting data) to other processing cores of the plurality of processing cores); 
wherein each second computing core of the plurality of computing cores is configured to: receive a broadcast of the first data from the first computing core (Col. 3 line 61 – Col.4 line 3: “The group of digital processing cores 108 performs at least one of receiving data 114 from routing network 110, performing arithmetic operations on data 114, providing inputs to the group of neural cores 106, processing the outputs of the group of neural cores 106, or sending data 114 out to other digital processing cores in digital processing cores 108” teaches that processing cores 108 send data (broadcast data) as inputs to neural cores 106 (second computing cores), meaning that the neural cores 106 are receiving input data sent (broadcast) by the processing core 108 (first computing core)).
Sridharan et al., Li et al., Vajapeyam, and Agarwal et al. are analogous to the claimed invention because they are directed to the implementation of processing/computing cores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a processor core designated to broadcast data to one or more other processor cores; … a first computing core of the plurality of computing cores to use in … broadcasting first data for processing by the plurality of computing cores; wherein each second computing core of the plurality of computing cores is configured to: receive a broadcast of the first data from the first computing core as taught by Agarwal et al. to the disclosed invention of Sridharan et al. in view of Li et al. and further in view of Vajapeyam.
One of ordinary skill in the art would have been motivated to make this modification in order to allow for broadcasting data from one core to another so as to reduce memory access requests from cores requesting data from the first core.
Regarding Claim 16,
Sridharan et al. in view of Li et al. in view of Vajapeyam and further in view of Agarwal et al. teaches the apparatus of claim 15.
Additionally, Sridharan et al. further teaches wherein the second data comprises a set of coefficients associated with a corresponding set of filters ([0204]: “For a layer of a neural network, the input data 2002, weight data 2004, and/or activation data 2006 is partitioned and distributed across multiple compute nodes (e.g., Node 0-Node 3). Node 0 receives a first block of input data 2002A and weight data 2004A” and [0161]: “Data received at the nodes of an input layer of a feedforward network are propagated (i.e., “fed forward”) to the nodes of the output layer via an activation function that calculates the states of the nodes of each successive layer in the network based on coefficients (“weights”) respectively associated with each of the edges connecting the layers” teaches computations being performed using weight data (second data) corresponding to a set coefficients).
Regarding Claim 17,
Sridharan et al. in view of Li et al. in view of Vajapeyam and further in view of Agarwal et al. teaches the apparatus of claim 15.
Additionally, Sridharan et al. further teaches wherein the first data comprises input channel data ([0204]: “For a layer of a neural network, the input data 2002, weight data 2004, and/or activation data 2006 is partitioned and distributed across multiple compute nodes (e.g., Node 0-Node 3). Node 0 receives a first block of input data 2002A and weight data 2004A” teaches computations being performed using input channel data (first data)).
Regarding Claim 18,
Sridharan et al. in view of Li et al. in view of Vajapeyam and further in view of Agarwal et al. teaches the apparatus of claim 15.
Additionally, Sridharan et al. further teaches wherein the one or more computations are performed as part of a machine learning model ([0204] and [0201]: “FIGS. 20A-20E illustrate communication patterns used during distributed machine learning compute operations performed across multiple compute nodes” teaches that the hybrid parallelism implementation taught in Fig 20C and described in [0204] is using compute operation to implement a distributed machine learning model).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sridharan et al. (US 2019/0205745 A1) in view of Vajapeyam (US 2015/0242322 A1) in view of Agarwal et al. (US 10,776,684 B1) and further in view of Ambrose et al. (US 2017/0344882 A1).
Regarding Claim 4,
Sridharan et al. in view of Vajapeyam and further in view of Agarwal et al. teaches the system of claim 1.
	Sridharan et al. in view of Vajapeyam and further in view of Agarwal et al. does not appear to explicitly teach wherein the first computing core is selected based on an identified machine learning model type.
	However, Ambrose et al. teaches wherein the first computing core is selected based on an identified machine learning model type ([0005]: “Research studies have shown that general purpose computing machines are not efficient for implementing CNN algorithms. Graphical Processing Units (GPUs) are a strong candidate for implementing CNN algorithms because GPUs, which are suitable for parallel computation, are well adapted to exploit the high level of data parallelism in the CNN algorithms. However, GPUs are not suitable for integration in low-power, low-cost embedded systems. Therefore, researchers have proposed various application-specific accelerators for use as neurons (ie PUs) when implementing CNN algorithms, proposing both Field Programmable Gate Array (FPGA) and Application Specific Integrated Circuit (ASIC) based multi-accelerator implementations” teaches that for a CNN (identified machine learning model type), a FPGA or ASIC based accelerator (first computing core) should be used (selected) for implementing the CNN)).
Sridharan et al., Vajapeyam, Agarwal et al., and Ambrose et al. are analogous to the claimed invention because they are directed to the implementation of processing/computing cores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first computing core is selected based on an identified machine learning model type as taught by Ambrose et al. to the disclosed invention of Sridharan et al. in view of Vajapeyam and further in view of Agarwal et al.
	One of ordinary skill in the art would have been motivated to make this modification to improve implementation efficiency “by assigning scheduling schemes to System-On-Chip SoC accelerators based upon dependencies between scheduling schemes and opportunity costs of particular mappings” (Ambrose et al. [0020]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan et al. (US 2019/0205745 A1) in view of Vajapeyam (US 2015/0242322 A1) in view of Agarwal et al. (US 10,776,684 B1) in view of Li et al. ("A high-performance FPGA-based accelerator for large-scale convolutional neural networks") and further in view of Chandra et al. (US 2019/0266015 A1).
Regarding Claim 7,
Sridharan et al. in view of Vajapeyam in view of Agarwal et al. and further in view of Li et al. teaches the system of claim 5.
Sridharan et al. in view of Vajapeyam in view of Agarwal et al. and further in view of Li et al. does not appear to explicitly teach wherein the control unit is further configured to determine which portions of the machine learning model to map to the plurality of computing cores based on a number and size of filters of the machine learning model.
However, Chandra et al. teaches wherein the control unit is further configured to determine which portions of the machine learning model to map to the plurality of computing cores based on a number and size of filters of the machine learning model ([0036] – [0037]: “The allocator 106 uses the learned performance model profiler for each DNN model and current system utilization. The allocator 106 formulates allocation of DNN workloads as an optimization problem for assigning system resource and DNN parameters to each DNN workload while maximizing the specified optimization criteria and following the constraints that arise from hardware limitations. The output of the allocator 106 is then fed into a scheduler 108 that decides the execution scheme for each of the DNN workloads. The scheduler 108 leverages the insights about DNN structures to determine when and how to run each DNN workload. Compared to traditional user workloads, DNN workloads are predictable. Modern day convolutional neural networks (CNNs) typically have a number of convolutional layers followed by fully connected layers at the end. The scheduler 108 exploits the properties of these layers to handle execution of the DNN workloads in an efficient way while maintaining the resource allocation provided by allocator 106.”, [0111]: “The scheduler 108 analyzes each of the DNN models based on time taken for each layer during a single forward pass. Typically, the earlier layers of CNNs are usually convolutional layers and contain a fewer number of parameters but consumes the majority of the computation. This is because during the convolutional operator the model is learning only N×(C1×C2) where N is the number of convolutional filters and C1×C2 denotes the filter size. During one forward pass, these filters are applied to the input image in a sliding window fashion which is a major cause behind the high compute resource requirements.”, Fig. 11, and [0138] teach using the number of filters and filter size in order optimally assign system resources (corresponds to computing cores in the present application) in a DNN model).
Sridharan et al., Li et al., Vajapeyam, Agarwal et al., and Chandra et al. are analogous to the claimed invention because they are directed to the implementation of processing/computing cores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the control unit is further configured to determine which portions of the machine learning model to map to the plurality of computing cores based on a number and size of filters of the machine learning model as taught by Chandra et al. to the disclosed invention of Sridharan et al. in view of Vajapeyam in view of Agarwal et al. and further in view of Li et al.
One of ordinary skill in the art would have been motivated to make this modification because “system resources [are] better utilized and used more efficiently leading to better throughput. The same scheduling may be extended to accommodate more than two DNN workloads" (Chandra et al. [0117] – [0118]).
Regarding Claim 14,
Sridharan et al. in view of Vajapeyam in view of Agarwal et al. and further in view of Li et al. teaches the method of claim 12.
Sridharan et al. in view of Vajapeyam in view of Agarwal et al. and further in view of Li et al. does not appear to explicitly teach further comprising determining which portions of 10the machine learning model to map to the plurality of computing cores based on a number and size of filters of the machine learning model.
However, Chandra et al. teaches further comprising determining which portions of 10the machine learning model to map to the plurality of computing cores based on a number and size of filters of the machine learning model ([0036] – [0037]: “The allocator 106 uses the learned performance model profiler for each DNN model and current system utilization. The allocator 106 formulates allocation of DNN workloads as an optimization problem for assigning system resource and DNN parameters to each DNN workload while maximizing the specified optimization criteria and following the constraints that arise from hardware limitations. The output of the allocator 106 is then fed into a scheduler 108 that decides the execution scheme for each of the DNN workloads. The scheduler 108 leverages the insights about DNN structures to determine when and how to run each DNN workload. Compared to traditional user workloads, DNN workloads are predictable. Modern day convolutional neural networks (CNNs) typically have a number of convolutional layers followed by fully connected layers at the end. The scheduler 108 exploits the properties of these layers to handle execution of the DNN workloads in an efficient way while maintaining the resource allocation provided by allocator 106.”, [0111]: “The scheduler 108 analyzes each of the DNN models based on time taken for each layer during a single forward pass. Typically, the earlier layers of CNNs are usually convolutional layers and contain a fewer number of parameters but consumes the majority of the computation. This is because during the convolutional operator the model is learning only N×(C1×C2) where N is the number of convolutional filters and C1×C2 denotes the filter size. During one forward pass, these filters are applied to the input image in a sliding window fashion which is a major cause behind the high compute resource requirements.”, Fig. 11, and [0138] teach using the number of filters and filter size in order optimally assign system resources (corresponds to computing cores in the present application) in a DNN model).
Sridharan et al., Li et al., Vajapeyam, Agarwal et al., and Chandra et al. are analogous to the claimed invention because they are directed to the implementation of processing/computing cores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate further comprising determining which portions of 10the machine learning model to map to the plurality of computing cores based on a number and size of filters of the machine learning model as taught by Chandra et al. to the disclosed invention of Sridharan et al. in view of Vajapeyam in view of Agarwal et al. and further in view of Li et al.
One of ordinary skill in the art would have been motivated to make this modification because “system resources [are] better utilized and used more efficiently leading to better throughput. The same scheduling may be extended to accommodate more than two DNN workloads" (Chandra et al. [0117] – [0118]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sridharan et al. (US 2019/0205745 A1) in view of Vajapeyam (US 2015/0242322 A1) in view of Agarwal et al. (US 10,776,684 B1) and further in view of Elnozahy et al. (US 2011/0296212 A1).
Regarding Claim 11,
Sridharan et al. in view of Vajapeyam and further in view of Agarwal et al. teaches the method of claim 8.
Sridharan et al. in view of Vajapeyam and further in view of Agarwal et al. does not appear to explicitly teach wherein the first computing core is selected based on an identified memory bandwidth reduction scheme.
However, Elnozahy et al. teaches wherein the first computing core is selected based on an identified memory bandwidth reduction scheme ([0019] - [0020]: “The illustrative embodiments provide a mechanism for scheduling application tasks while giving the best tradeoff possible among system throughput, application performance, and energy consumption. Again, operating system software typically decides the assignment of application tasks to the various hardware threads available. Depending on the workload, the user or system administrator may instruct the operating system to use only a specific number of hardware threads within a particular processor core to run particular application tasks, leaving the remaining hardware threads idle. However, varying the number of active hardware threads allows the user or system administrator to fine-tune the tradeoff between resource utilization within a processor core and the competition among the hardware threads for cache memory and memory bandwidth, depending on the workload characteristics. For instance, if the application software has good memory reference locality and the application is performance sensitive, the user or system administrator may assign only one thread to run the application task so that the impact of competition on the cache memory and memory bandwidth is eliminated. This gives the maximum performance for the application.” teaches selecting a processor core and it’s hardware threads based on desired performance, including reducing memory bandwidth).
Sridharan et al., Vajapeyam, Agarwal et al., and Elnozahy et al. are analogous to the claimed invention because they are directed to the implementation of processing/computing cores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first computing core is selected based on an identified memory bandwidth reduction scheme as taught by Elnozahy et al. to the disclosed invention of Sridharan et al. in view of Vajapeyam in further view of Agarwal et al.
One of ordinary skill in the art would have been motivated to make this modification because "varying the number of active hardware threads allows the user or system administrator to fine-tune the tradeoff between resource utilization within a processor core and the competition among the hardware threads for cache memory and memory bandwidth" (Elnozahy et al. [0019]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sridharan et al. (US 2019/0205745 A1) in view of Vajapeyam (US 2015/0242322 A1) in view of Agarwal et al. (US 10,776,684 B1) in view of Li et al. ("A high-performance FPGA-based accelerator for large-scale convolutional neural networks") and further in view of Barham et al. (US 2017/0124451 A1).
Regarding Claim 13,
	Sridharan et al. in view of Vajapeyam et al. in view of Agarwal et al. and further in view of Li et al. teaches the method of claim 12.
	Sridharan et al. in view of Vajapeyam et al. in view of Agarwal et al. and further in view of Li et al. does not appear to explicitly teach 
	However, Barham et al. teaches further comprising determining which portions of the machine learning model to map to the plurality of computing cores based on a size of an input dataset ([0036]: “The placer 108 performs optimal device assignment by knowing how long an operation will take on each available device given the size of the input data” teaches assigning devices (corresponds to computing cores in the present application) within a machine learning model based on the input data size).
Sridharan et al., Vajapeyam, Agarwal et al., Li et al., and Barham et al. are analogous to the claimed invention because they are directed to the implementation of processing/computing cores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate further comprising determining which portions of the machine learning model to map to the plurality of computing cores based on a size of an input dataset as taught by Barham et al. to the disclosed invention of Sridharan et al. in view of Vajapeyam in view of Agarwal et al. and further in view of Li et al.
One of ordinary skill in the art would have been motivated to make this modification in order to “reduce an overall time required to perform operations of the neural network" (Barham et al. [0010]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sridharan et al. (US 2019/0205745 A1) in view of Vajapeyam (US 2015/0242322 A1) in view of Agarwal et al. (US 10,776,684 B1) in view of Li et al. ("A high-performance FPGA-based accelerator for large-scale convolutional neural networks") and further in view of Fiedel et al. (US 2017/0286864 A1).
Regarding Claim 19,
Sridharan et al. in view of Vajapeyam et al. in view of Agarwal et al. and further in view of Li et al. teaches the apparatus of claim 18.
	Sridharan et al. in view of Vajapeyam et al. in view of Agarwal et al. and further in view of Li et al. does not appear to explicitly teach wherein the indicated computing operation specifies a type of machine learning model to implement.
	However, Fiedel et al. teaches wherein the indicated computing operation specifies a type of machine learning model to implement ([0014] – [0018]: “For example, a user 102 of a user device 104 can submit a request to the machine learning system 100 that includes an input 114 to be processed by a machine learning model 120A over a data communication network 112, e.g., local area network (LAN) or wide area network (WAN), e.g., the Internet, or a combination of networks, any of which may include wireless links. In response, the machine learning system 100 can generate a model output 128 for the input 114 by processing the input 114 using the machine learning model 120A and then provide the model output 128 as part of a response to the request. In particular, the machine learning system 100 includes a model processing system 110 that maintains the machine learning model 120A and, optionally, other machine learning models, e.g., a machine learning model 120N, for use in processing inputs received in requests submitted by users of the machine learning system 100” teaches a system receiving an input for a machine learning model and then producing and output from the model while also being able to vary which machine learning model (120A or 120N for example) will be implemented based on the input request).
Sridharan et al., Vajapeyam, Agarwal et al., Li et al., and Fiedel et al. are analogous to the claimed invention because they are directed to the implementation of processing/computing cores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the indicated computing operation specifies a type of machine learning model to implement as taught by Fiedel et al. to the disclosed invention of Sridharan et al. in view of Li et al., in view of Vajapeyam, and further in view of Agarwal et al.
One of ordinary skill in the art would have been motivated to make this modification because "the machine learning system 100 can allow users to make use of the predictive capability of the machine learning model 120A and any other machine learning models maintained by the machine learning system 100 without needing to make available local computing resources necessary to train and maintain the machine learning models or needing to have the knowhow required to train and maintain the machine learning models" (Fiedel et al. [0017]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sridharan et al. (US 2019/0205745 A1) in view of Vajapeyam (US 2015/0242322 A1) in view of Agarwal et al. (US 10,776,684 B1) in view of Li et al. ("A high-performance FPGA-based accelerator for large-scale convolutional neural networks") in view of Fiedel et al. (US 2017/0286864 A1) and further in view of Barham et al. (US 2017/0124451 A1).
Regarding Claim 20,
Sridharan et al. in view of Vajapeyam et al. in view of Agarwal et al. in view of Li et al. and further in view of Fiedel et al. teaches the apparatus of claim 19.
	Sridharan et al. in view of Vajapeyam et al. in view of Agarwal et al. in view of Li et al. and further in view of Fiedel et al. does not appear to explicitly teach wherein the control unit is further configured to determine which portions of the machine learning model to map to the plurality of computing cores based on a size of an input dataset.
	However, Barham et al. teaches wherein the control unit is further configured to determine which portions of the machine learning model to map to the plurality of computing cores based on a size of an input dataset ([0036]: “The placer 108 performs optimal device assignment by knowing how long an operation will take on each available device given the size of the input data” teaches assigning devices (corresponds to computing cores in the present application) within a machine learning model based on the input data size).
Sridharan et al., Vajapeyam, Agarwal et al., Li et al., Fiedel et al., and Barham et al. are analogous to the claimed invention because they are directed to the implementation of processing/computing cores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the control unit is further configured to determine which portions of the machine learning model to map to the plurality of computing cores based on a size of an input dataset as taught by Barham et al. to the disclosed invention of Sridharan et al. in view of Lin et al., in view of Vajapeyam, in view of Agarwal et al., and further in view of Fiedel et al.
One of ordinary skill in the art would have been motivated to make this modification in order to “reduce an overall time required to perform operations of the neural network" (Barham et al. [0010]).
Response to Arguments
Applicant’s arguments filed 06/13/2022, with respect to the objection(s) of claim(s) 19 have been fully considered and are persuasive. Therefore, the objection has been withdrawn. However, upon further consideration, a new ground(s) of objection for claims 5-7 is made in view of the claim amendments filed 06/13/2022. Please see current objection for more information.

Applicant's arguments filed 06/13/2022 with respect to the 35 U.S.C. 101 abstract idea rejection have been fully considered but they are not persuasive. Applicant asserts “In the above, the recited control unit "comprises circuitry configured to select a first computing core of the plurality of computing cores to use in fetching and broadcasting first data for processing by the plurality of computing cores." These features are not directed to a mental process. A mental process cannot include a control unit comprising circuitry to perform the recited features. In addition, claim 1 further recites "each of the one or more second computing cores of the plurality of computing cores is configured to: receive a broadcast of the first data from the first computing core; fetch second data for processing with the first data." These features are likewise not capable of being performed mentally … Further, while not necessary for eligibility, it is noted that claim 1 is directed to a practical application and would in any event be eligible. In the present case, claim 1 is directed to an improvement in computing technology that comprises a reduction in consumed bandwidth” (Remarks pages 10-11).
Examiner’s Response:
	The examiner respectfully disagrees. Applicant has made general assertions that claim 1 recites claim elements that are not directed to an abstract idea and that the claimed subject matter relates to a technological solution to a technological problem. However, Applicant has only made specific arguments regarding why the “select …”, “receive …”, and “fetch …” claim elements do not amount to an abstract idea and has not made specific arguments regarding why the other claim elements do not amount to an abstract idea.
	Amended claim 1 recites selecting a computing core (corresponds to evaluation and judgement; in particular, a human can select a computing core) and performing computations using first and second data (corresponds to mathematical calculations; in particular, a human, with the assistance of pen and paper, can perform computations when given the data). Since these limitations are directed to a judicial exception (including the “generating …” claim element), they cannot provide any alleged solution or improvement. See MPEP 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below.”
	In amended claim 1, the additional elements of “a plurality of computing cores”, “a control unit”, and “second computing cores”, as drafted,  amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the “receive …” and “fetch …” limitations amount to insignificant extra-solution activity (See MPEP 2106.05(g)) that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the additional elements do not integrate the abstract ideas into a practical application.

Applicant relies on the arguments above regarding independent claims 8 and 15 and dependent claims 2-7, 9-14, and 16-20 therefore the response above is applicable to those claims.

Applicant's arguments filed 06/13/2022 with respect to the 35 U.S.C. 103 obviousness rejection to claim 1 have been fully considered but they are not persuasive. Applicant asserts “As amended, claim 1 recites a system comprising:

    PNG
    media_image1.png
    219
    544
    media_image1.png
    Greyscale

Applicant submits at least the above highlighted features are patentably distinguishable from the cited combination of art. In the present Office Action, it is admitted that neither Sridharan not Vajapeyam disclose a control unit configured to select a first computing unit to use in fetching and broadcasting data for processing by the plurality of cores. To remedy these deficiencies, Agarwal is cited as the features and the features "receive the first data fetched and broadcast by the first computing core." However, Applicant respectfully disagrees. … Agarwal simply discloses cores 108 receive data 114 via a network 110. There is no disclosure of the features receive the first data fetched and broadcast by the first computing core (or "receive a broadcast of the first data from the first computing core" in the present claim), nor is there any disclosure of a broadcast of data in the reference. Neither is there any disclosure of the features "select a first computing core of the plurality of computing cores to use in fetching and broadcasting first data." Accordingly, Applicant respectfully submits claim 1 recites a combination of features that are patentably distinguishable from the cited combination of art for at least the above reasons” (Remarks pages 13-14).
Examiner’s Response:
	The examiner respectfully disagrees. Sridharan et al. teaches a system comprising: a plurality of computing cores (Fig. 1; Fig. 2; [0058]: “In some embodiments, one or more of the processor cores 202A-202N include support for simultaneous multi-threading” teaches a system with a plurality of processor (computing cores)); and 
a control unit (Fig. 1; Fig. 2; [0057] – [0058]: “In such embodiment, the system agent core 210 includes components for coordinating and operating cores 202A-202N during multi-threaded processing” teaches a system agent core (control unit)); 
fetch second data for processing with the first data ([0204]: “Node 0 receives a first block of input data 2002A and weight data 2004A. … Likewise, Node 1 receives a second block of input data 2002B and weight data 2004B. … Node 2 can perform compute operations on third input data 2002C and weight data 2004C to generate a third partial activation 2006C. Node 3 can perform compute operations on fourth input data 2002D and weight data 2004D to generate a fourth partial activation 2006D” teaches each node fetching weight data (second data) for processing with input data (first data)); and 
perform one or more computations using the first data and the second data in order to perform a computing operation ([0204]: “Node 0 receives a first block of input data 2002A and weight data 2004A. Compute operations are performed at Node 0 to generate a first partial activation 2006A. Likewise, Node 1 receives a second block of input data 2002B and weight data 2004B. Compute operations are performed at Node 1 to generate a second partial activation 2006B. Node 2 can perform compute operations on third input data 2002C and weight data 2004C to generate a third partial activation 2006C. Node 3 can perform compute operations on fourth input data 2002D and weight data 2004D to generate a fourth partial activation 2006D” teaches each node performing compute operations using the input data (first data) and weight data (second data)).
	Vajapeyam teaches wherein the control unit comprises circuitry configured to select a first computing core of the plurality of computing cores to use in fetching … first data for processing by the plurality of computing cores ([0007] and [0036]: “In some example embodiments, one or more threads may be executed on the first core 202 of the multi-core processor device 200, and a memory address, to be accessed during execution of the one or more threads on the first core 202 may be identified. The memory address summarizer 222 may monitor the core identification number of the core (such as the first core 202) or identification numbers of caches requesting for cached data by analyzing such memory access requests (generally represented by reference numeral 230) from the respective core to another cache such as the shared cache 218. In some embodiments, the shared cache 218 may in-turn fetch the data from the main memory 220 (generally represented by reference numeral 232) and communicate the fetched data to the requesting core 202” teaches a first core being selected and executing a thread with a secondary core being able to access data from the cache of the first core. [0042]: “The memory address summarizer 222 can include a core (or controller, or logic, etc.) configured to execute a distribution summarizer process … The distribution summarizer thread can be a simple thread that can identify basic patterns for mapping the memory addresses to one or more cores” teaches that the memory address summarizer can include a controller (control unit) that is used for selecting a processing core).
	Agarwal et al. teaches a first computing core of the plurality of computing cores to use in … broadcasting first data for processing by the plurality of computing cores (Col. 3 line 61 – Col.4 line 3: “The group of digital processing cores 108 performs at least one of receiving data 114 from routing network 110, performing arithmetic operations on data 114, providing inputs to the group of neural cores 106, processing the outputs of the group of neural cores 106, or sending data 114 out to other digital processing cores in digital processing cores 108” teaches processing cores 108 sending data (broadcasting data) to other processing cores of the plurality of processing cores); 
wherein each of the one or more second computing cores of the plurality of computing cores is configured to: receive a broadcast of the first data from the first computing core (Col. 3 line 61 – Col.4 line 3: “The group of digital processing cores 108 performs at least one of receiving data 114 from routing network 110, performing arithmetic operations on data 114, providing inputs to the group of neural cores 106, processing the outputs of the group of neural cores 106, or sending data 114 out to other digital processing cores in digital processing cores 108” teaches that processing cores 108 send data (broadcast data) as inputs to neural cores 106 (second computing cores), meaning that the neural cores 106 are receiving input data sent (broadcast) by the processing core 108 (first computing core)).

Applicant relies on the arguments above regarding independent claims 8 and 15 therefore the response above is applicable to those claims.

Applicant's arguments filed 06/13/2022 with respect to the 35 U.S.C. 103 obviousness rejection to claim 4 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 06/13/2022 with respect to the 35 U.S.C. 103 obviousness rejection to claim 5 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 06/13/2022 with respect to the 35 U.S.C. 103 obviousness rejection to claim 6 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J HALES whose telephone number is (571)272-0878. The examiner can normally be reached M-Th 8:00am - 5:00pm and F 8:00am - 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J HALES/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125